


110 HR 2003 : Ethiopia Democracy and Accountability

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 2003
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 3, 2007
			 Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To encourage and facilitate the
		  consolidation of peace and security, respect for human rights, democracy, and
		  economic freedom in Ethiopia.
	
	
		1.Short titleThis Act may be cited as the
			 Ethiopia Democracy and Accountability
			 Act of 2007.
		2.Statement of
			 policyIt is the policy of the
			 United States to—
			(1)support the
			 advancement of human rights, democracy, independence of the judiciary, freedom
			 of the press, peacekeeping capacity building, and economic development in the
			 Federal Democratic Republic of Ethiopia;
			(2)seek the
			 unconditional release of all political prisoners and prisoners of conscience in
			 Ethiopia;
			(3)foster stability,
			 democracy, and economic development in the region;
			(4)support
			 humanitarian assistance efforts, especially in the Ogaden region;
			(5)collaborate with
			 Ethiopia in the Global War on Terror; and
			(6)strengthen United
			 States-Ethiopian relations based on the policy objectives specified in
			 paragraphs (1) through (5).
			3.Support for human
			 rights in EthiopiaThe
			 Secretary of State shall—
			(1)provide financial
			 support to local and national human rights groups and other relevant civil
			 society organizations to help strengthen human rights monitoring and regular
			 reporting on human rights conditions in Ethiopia;
			(2)provide legal
			 support, as needed, for political prisoners and prisoners of conscience in
			 Ethiopia and assist local, national, and international groups that are active
			 in monitoring the status of political prisoners and prisoners of conscience in
			 Ethiopia;
			(3)seek to promote
			 and bolster the independence of the Ethiopian judiciary through—
				(A)facilitation of
			 joint discussions between court personnel, officials from the Ethiopian
			 Ministry of Justice, relevant members of the legislature, and civil society
			 representatives on international human rights standards; and
				(B)encouraging exchanges between Ethiopian and
			 United States jurists, law schools, law professors, and law students,
			 especially in legal fields such as constitutional law, role of the judiciary,
			 due process, political and voting rights, criminal law and procedure, and
			 discrimination;
				(4)establish a
			 program, in consultation with Ethiopian civil society, to provide for a
			 judicial monitoring process, consisting of indigenous organizations,
			 international organizations, or both, to monitor judicial proceedings
			 throughout Ethiopia, with special focus on unwarranted government intervention
			 on matters that are strictly judicial in nature, and to report on actions
			 needed to strengthen an independent judiciary;
			(5)establish a
			 program, in consultation with Ethiopian civil society, and provide support to
			 other programs, to strengthen independent media in Ethiopia, including
			 training, and technical support;
			(6)expand the Voice
			 of America’s Ethiopia program;
			(7)support efforts of
			 the international community to gain full and unfettered access to the Ogaden
			 region for—
				(A)humanitarian
			 assistance organizations; and
				(B)independent human
			 rights experts; and
				(8)work with
			 appropriate departments and agencies of the Government of the United States and
			 appropriate officials of foreign governments—
				(A)to identify
			 members of the Mengistu Haile Mariam regime and officials of the current
			 Government of Ethiopia who were engaged in gross human rights violations,
			 including those individuals who may be residing in the United States;
			 and
				(B)to support and
			 encourage the prosecution of individuals identified under subparagraph (A) in
			 the United States or Ethiopia.
				4.Support for
			 democratization in Ethiopia
			(a)Strengthening
			 Local, Regional, and National Democratic ProcessesThe Secretary
			 of State shall—
				(1)provide assistance
			 to strengthen local, regional, and national parliaments and governments in
			 Ethiopia, as needed;
				(2)establish a
			 program focused on reconciliation efforts between the Government of Ethiopia
			 and political parties, including in minority communities, in preparation for
			 negotiation and for participation in the political process; and
				(3)provide training
			 for civil society groups in election monitoring in Ethiopia.
				(b)Democracy
			 Enhancement
				(1)AssistanceUnited
			 States technical assistance for democracy promotion in Ethiopia should be made
			 available to all political parties and civil society groups in Ethiopia.
				(2)Restriction
					(A)In
			 generalNonessential United States assistance shall not be made
			 available to the Government of Ethiopia if the Government of Ethiopia acts to
			 obstruct United States technical assistance to advance human rights, democracy,
			 independence of the judiciary, freedom of the press, economic development, and
			 economic freedom in Ethiopia.
					(B)DefinitionIn
			 this paragraph, the term nonessential United States assistance
			 means assistance authorized under any provision of law, other than humanitarian
			 assistance, food aid programs, assistance to combat HIV/AIDS and other health
			 care assistance, peacekeeping assistance, and counter-terrorism
			 assistance.
					5.Ensuring
			 government support for human rights, democracy, and economic development in
			 Ethiopia
			(a)Limitation on
			 Security Assistance; Travel Restrictions
				(1)Limitation on
			 security assistance
					(A)In
			 generalExcept as provided in subparagraph (B), security
			 assistance shall not be provided to Ethiopia until such time as the
			 certification described in paragraph (3) is made in accordance with such
			 paragraph.
					(B)ExceptionSubparagraph (A) shall not apply with
			 respect to peacekeeping assistance, counter-terrorism assistance, or
			 international military education and training for civilian personnel under
			 section 541 of the Foreign Assistance Act of 1961 (commonly referred to as
			 Expanded IMET). Peacekeeping or counter-terrorism assistance
			 provided to Ethiopia shall not be used for any other security-related purpose
			 or to provide training to security personnel or units against whom there is
			 credible evidence of gross human rights abuses or violations.
					(2)Travel
			 restrictionsBeginning on the date that is 60 days after the date
			 of the enactment of this Act and until such time as the certification described
			 in paragraph (3) is made in accordance with such paragraph, the President shall
			 deny a visa and entry into the United States to—
					(A)any official of
			 the Government of Ethiopia—
						(i)who
			 has been involved in giving orders to use lethal force against peaceful
			 demonstrators or police officers in Ethiopia; or
						(ii)against whom
			 there is credible evidence of gross human rights abuses or violations;
						(B)security personnel
			 of the Government of Ethiopia who were involved in the June or November 2005
			 shootings of demonstrators;
					(C)security personnel
			 responsible for murdering Etenesh Yemam; and
					(D)security personnel
			 responsible for murdering prisoners at Kaliti prison in the aftermath of the
			 election violence in 2005.
					(3)CertificationThe
			 certification described in this paragraph is a certification by the President
			 to Congress that the Government of Ethiopia is making credible, quantifiable
			 efforts to ensure that—
					(A)all political
			 prisoners and prisoners of conscience in Ethiopia have been released, their
			 civil and political rights restored, and their property returned;
					(B)prisoners held
			 without charge or kept in detention without fair trial in violation of the
			 Constitution of Ethiopia are released or receive a fair and speedy trial, and
			 prisoners whose charges have been dismissed or acquitted and are still being
			 held are released without delay;
					(C)the Ethiopian
			 judiciary is able to function independently and allowed to uphold the Ethiopian
			 Constitution and international human rights standards;
					(D)security personnel
			 involved in the unlawful killings of demonstrators and others, including
			 Etenesh Yemam, and Kaliti prisoners are held accountable;
					(E)family members,
			 friends, legal counsel, medical personnel, human rights advocates, and others
			 have access, consistent with international law, to visit detainees in Ethiopian
			 prisons;
					(F)print and
			 broadcast media in Ethiopia are able to operate free from undue interference
			 and laws restricting media freedom, including sections of the Ethiopian Federal
			 Criminal Code, are revised;
					(G)licensing of
			 independent radio and television in Ethiopia is open and transparent;
					(H)Internet access is
			 not restricted by the government and the ability of citizens to freely send and
			 receive electronic mail and otherwise obtain information is guaranteed;
					(I)the National
			 Election Board (NEB) includes representatives of political parties with seats
			 in the Ethiopian Parliament and the NEB functions independently in its
			 decision-making;
					(J)representatives of
			 international human rights organizations engaged in human rights monitoring
			 work, humanitarian aid work, or investigations into human rights abuses in
			 Ethiopia are admitted to Ethiopia and allowed to undertake their work in all
			 regions of the country without undue restriction; and
					(K)Ethiopian human
			 rights organizations are able to operate in an environment free of harassment,
			 intimidation, and persecution.
					(4)Waiver
					(A)In
			 generalThe President may waive the application of paragraph (1)
			 or (2) on a case-by-case basis if the President determines that such a waiver
			 is in the national security interests of the United States.
					(B)NotificationPrior
			 to granting a waiver under the authority of subparagraph (A), the President
			 shall transmit to Congress a notification that includes the reasons for the
			 waiver.
					(b)Treatment of
			 Political Prisoners and Prisoners of Conscience
				(1)In
			 generalThe President, the Secretary of State, and other relevant
			 officials of the Government of the United States shall call upon the Government
			 of Ethiopia to immediately—
					(A)release any and
			 all remaining political prisoners and prisoners of conscience, especially
			 prisoners held without charge; and
					(B)allow full and
			 unfettered access to the Ogaden region by humanitarian aid organizations and
			 international human rights investigators.
					(2)Torture victim
			 reliefWhile it is the responsibility of the Government of
			 Ethiopia to compensate the victims of unlawful imprisonment and torture and
			 their families for their suffering and losses, the President shall provide
			 assistance for the rehabilitation of victims of torture in Ethiopia at centers
			 established for such purposes pursuant to section 130 of the Foreign Assistance
			 Act of 1961 (22
			 U.S.C. 2152).
				(c)Sense of
			 CongressIt is the sense of Congress that the Government of the
			 United States should—
				(1)encourage the Government of Ethiopia to
			 enter into discussions with opposition political groups interested in
			 reconciliation in order to bring such groups into full participation in the
			 political and economic affairs of Ethiopia, including their legalization as
			 political parties, and provide such assistance as is warranted and necessary to
			 help achieve the goal described in this paragraph; and
				(2)provide assistance
			 to promote the privatization of government owned or controlled industries and
			 properties in Ethiopia.
				6.Support for
			 economic development in Ethiopia
			(a)Resource Policy
			 AssistanceThe President, acting through the Administrator of the
			 United States Agency for International Development and in cooperation with the
			 World Bank and other donors, shall provide assistance, as needed, for
			 sustainable development of Ethiopia’s Nile and Awash River resources, including
			 assistance to help Ethiopia with the technology necessary for the construction
			 of irrigation systems and hydroelectric power that might prevent future
			 famine.
			(b)Health Care
			 AssistanceThe President, acting through the Administrator of the
			 United States Agency for International Development, shall provide material
			 support to hospitals, clinics, and health care centers in Ethiopia, especially
			 hospitals, clinics, and health care centers in rural areas.
			7.ReportNot later than 180 days after the date of
			 the enactment of this Act, the President shall transmit to Congress a report on
			 the implementation of this Act, including a description of a comprehensive plan
			 to address issues of security, human rights, including in the Ogaden region,
			 democratization, and economic freedom that potentially threaten the stability
			 of Ethiopia.
		8.Authorization of
			 appropriations
			(a)In
			 GeneralThere are authorized to be appropriated to carry out this
			 Act $20,000,000 for each of the fiscal years 2008 and 2009.
			(b)AvailabilityAmounts
			 appropriated pursuant to the authorization of appropriations under subsection
			 (a) are authorized to remain available until expended.
			
	
		
			Passed the House of
			 Representatives October 2, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
